Regarding the court's imposition of a maximum sentence in this case, I believe we ought to be guided by provisions of R.C.2929.14 (C) which allows a trial court to impose such a sentence in limited instances:
  * * * the court imposing a sentence upon an offender for a felony may impose the longest prison term authorized for the offense * * * only upon offenders who commit the worst forms of the offense, upon offenders who pose the greatest likelihood of committing future crimes, * * *. (Emphasis added.)
Here, Gray, age 55, held the thirteen-year-old victim at gunpoint; threatened to kill her; and he forced her to disrobe. This, in my view, constitutes one of the worst forms of the offense, and I cannot conclude the court abused its discretion in imposing imposing a maximum sentence based on its statement that it would consider shock probation. In my view, the court's agreement to consider a matter is not its agreement to grant relief.
I would affirm the judgment of the trial court.